                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

SHAROD CULP,
                                                             Civil No. 16-3791 (KM)
                       Petitioner,

                       v.                                    MEMORANDUM AND ORDER

UNITED STATES OF AMERICA,

                       Respondent.




       In June 2016, petitioner, Sharod Cuip, filed, by counsel, a motion to vacate, set aside, or

correct his sentence, under 28 U.S.C.    §   2255, based on the Supreme Court’s decision in Johnson

v. United Slates, 135 S. Ct. 2551 (2015). The petition asserts that Mr. Cuip’s conviction for

carjacking under 18 U.S.C.   §   2119(1) was not a proper predicate offense for his conviction for

brandishing a weapon in furtherance of a violent felony under 18 U.S.C.          §   924(c). Specifically,

the petition argues that carjacking under     §   2119 is not categorically a violent felony under the

“elements clause” of § 924(c)(3)(A) and that it could not be considered a violent felony under the

“residual clause” of* 924(c)(3)(B), as the same residual clause in other statutes had been struck

down as unconstitutionally vague. (See DR 1.)

       The proceeding was stayed, first pursuant to Standing Order 16-2, and subsequently upon

motion of the government pending a decision by the Supreme Court in Sessions v. Dinzaya, 138

S. Ct. 1204 (2018). In February 2019,1 ordered the proceeding reopened, directing the

government to file an answer and permitting petitioner time to file a reply brief. (DE 6.) The

government filed a brief in opposition to the       §   2255 motion on March 13, 2019, and a

supplemental letter on March 21, 2019. The government argued that this Court need not decide
the constitutionality of the residual clause of 924(c), as carjacking should be considered a

violent felony under the elements clause. In so arguing, it relied on the opinion of the Court of

Appeals for the Third Circuit in United States v Robinson, 844 F.3d 137 (3d Cir. 2016), (as well

as its progeny), in which the Court applied a “modified categorical” approach to convictions

under   §   924(c); specifically, the Court considered the fact that the defendant was brandishing a

firearm at the time in determining that the underlying robbery qualified as a violent felony.

Petitioner has filed no reply.

            On June 24, 2019, the Supreme Court issued an opinion in United States v, Davis, 139 S.

Ct. 2319 (2019), that touches closely on the arguments raised by the government in opposition to

Mr. CuIp’s      §   2255 motion. Primarily, the Davis opinion struck down the residual clause of

924(c) as unconstitutionally vague. It also conducted an in-depth analysis of the proper approach

to determining whether the underlying crime should be considered a crime of violence. See hi. at

2325—33. It is by no means clear that Davis changes the analysis of the carjacking offense at

issue here, but in light of the altered constitutional landscape following Davis, I will authorize

the respondent to submit a supplemental brief addressing the effect ofDavLsc and will give

petitioner an opportunity to submit a supplemental reply on the same issue.

            Accordingly, IT IS this 10th day of July 2019

            ORDERED that, no later than August 10, 2019, respondent shall file a supplemental

opposition to the      §   2255 motion, addressing how the Supreme Court’s decision in Davis affects

its arguments, and specifically addressing if and how the Davis decision affects the analysis of

the Third Circuit in United States v. Robinson. 844 R3d 137; and it is further
        ORDERED that within thirty (30) days after the filing of that supplemental opposition,

petitioner may file a reply!




                                                            United States District Judge




                                                3
